DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the raw proportion of hydrogen" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 22-24 are rejected due the virtue of their dependence on claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 3, 6-10, 16, 17, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. US 20120321549, in view of Kani et al. US 20120040256. 
Regarding claims 1 and 3, Okada et al. teaches a method for producing and storing/transporting hydrogen (Abstract). The reference produces a hydrogen rich-syngas from reforming+shift steps to hydrogenate a carrier medium for storage and transportation. This is then dehydrogenated for hydrogen application (Para [0021]). The reference teaches the reforming reaction provides the benefit of removing the step of nitrogen and oxygen production (Para [0019]). There is no interaction of the syngas components with the hydrogen carrier (See Para [0043] CO2 was “inert” during hydrogenation). The syngas mixture is considered as the intermediate gas mixture and the natural gas from which it is made is considered as the raw material gas (See para [0023] and [0024] for natural gas and/or LPG e.g. as sources gases for syngas during reforming). The reference teaches using natural gas which will have a hydrocarbon compound as part of it (methane). The steam reforming or partial oxidation steps (Para [0024]) are considered as part of the pretreatment steps. 
The difference between the invention of Okada et al. and that of claim 1 is that claim 1 requires the pretreating step to include a desulfurization step. The reference does not teach a desulfurization step for the raw material gas. The reference is focused on using unpurified hydrogen gas mixture for the carrier. In one embodiment the reference encourages not purifying the hydrogen and possibly omitting an acid gas 
Kani teaches a hydrogen generation system with a desulfurization step to remove poisonous sulfur (Abstract and Para [0005]). The reference teaches that the raw material gas to be reformed is a natural gas or city gas (para [0036]). The reference teaches that sulfur needs to be removed because it is poisonous to reforming catalysts (Para [0005]). The raw material gas is reformed in a method to produce hydrogen gas, such as in a steam reforming step. (Para [0036]). Kani also recognizes the presence of CO in the H2 (Para [0056]). The desulfurization process is prior to the shift reaction (See Kani Fig. 1 desulfurization step 7 provided before hydrogen generating unit 1). The shift section is provided part of the hydrogen generation section (See Para [0126]).
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the desulfurization method of Kani to pretreat the raw material gas of Okada. One would be motivated to do so in an effort to remove sulfur present in the natural gas which is poisonous to reforming catalysts (See Kani Para [0005]). Removing sulfur compounds upstream would be advantageous in avoiding poisoning of the reforming catalyst. 
Regarding claim 6, the Okada reference teaches that produced hydrogen is stored onto an aromatic carrier for storage and transport (Para [0031]). 

Regarding claim 8, the Okada reference teaches introducing unhydrogenated toluene but does not teach that the toluene was dehydrogenated. 
However, at the time of invention it would have been obvious for a person of ordinary level of skill in the art to reuse the toluene for hydrogen storage after it is dehydrogenated. One would be motivated to reuse they hydrogen carrier to save cost on the hydrogen carrier by re-using it. 
Regarding claim 9, the reference teaches that the hydrogenated carrier is transported (Para [0031]). This is considered as discharging. 
Regarding claim 10, the Okada reference teaches that CO is present in the syngas and a shift step converts some CO into CO2 (Para [0026]). This is followed by hydrogenation and then methanation (Para [0026]). This is considered as “utilizing” the Carbon dioxide since methanation involves CH4 formation from COx and H2O.
Regarding claims 16 and 17, the Okada reference teaches steam reforming followed by a shift step (Fig. 1, Para [0023] and [0026]). These steps together are considered as two step steam reforming.
Regarding claim 27, the desulfurization process is prior to the shift reaction (See Kani Fig. 1 desulfurization step 7 provided before hydrogen generating unit 1). The shift section is provided as part of the hydrogen generation section (See Para [0126]).
Regarding claim 28, Okada teaches water gas shift (Para [0026]) which will increase the hydrogen proportion compared to natural gas itself. The natural gas is considered as the raw material gas. 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. US 20120321549, in view of Van Den Berg et al. US 20120058921 (newly cited). 
Regarding claim 25, Okada et al. teaches a method for producing and storing/transporting hydrogen (Abstract). The reference produces a hydrogen rich-syngas from reforming+shift steps to hydrogenate a carrier medium for storage and transportation. This is then dehydrogenated for hydrogen application (Para [0021]). The reference teaches the reforming reaction provides the benefit of removing the step of nitrogen and oxygen production (Para [0019]). There is no interaction of the syngas components with the hydrogen carrier (See Para [0043] CO2 was “inert” during hydrogenation). The syngas mixture is considered as the intermediate gas mixture and the natural gas from which it is made is considered as the raw material gas (See para [0023] and [0024] for natural gas and/or LPG e.g. as sources gases for syngas during reforming). The reference teaches using natural gas which will have a hydrocarbon compound as part of it (methane). The steam reforming or partial oxidation steps (Para [0024]) are considered as part of the pretreatment steps. Additionally, the reference teaches the presence of a small amount of hydrogen in the gas stream after hydrogenation of the intermediate gas (See Tables 1 and 2 streams 4-9 before vs after hydrogenation). As expected 100% of the hydrogen does not get bound to the carrier and the remainder is considered as the residual gas. 
The reference does not teach how the remainder portion of hydrogen, which does not get captured by the carrier, is utilized. 

At the time of filing it would have been obvious for a person of ordinary level of skill in the art to combust the remaining hydrogen of Okada in a turbine for power, as taught by Van Den Berg. One would be motivated to do so because hydrogen is a clean and efficient fuel and can be converted to profitable power in a turbine. 
 
Allowable Subject Matter
Claim 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 22-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no teaching from the prior art regarding removing water from a . 

Response to Arguments
Applicant’s arguments, see Pg. 1 last paragraph, filed 12/22/2021, with respect to Okada et al. have been fully considered and are persuasive.  The rejection of claim 21 over Okada has been withdrawn. 
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. Applicant argues regarding claim 1 that the Okada reference does not promote desulfurization and avoids it is not persuasive. Applicant cites Okada para [0019] as evidence for the reference discouraging desulfurization. However, there is no such teaching in the reference. The Okada reference does not discourage desulfurization or identify the desulfurization of natural gas as disadvantageous.  The reference is focused on using unpurified hydrogen gas mixture for the carrier. In one embodiment the reference encourages not purifying the hydrogen and possibly omitting an acid gas removal step (Para [0019]). However, these are referring to the purification of intermediate gas and not regarding the purification of the raw material gas. The reference also does not teach the presence of sulfur in the raw material gas which indicates that it may already be desulfurized. There is no evidence of sulfur compounds in the intermediate hydrogen gas in the reference.

Applicant further argues regarding claim 25 that the combination of Okada and Dickinson does not teach the newly amended limitation of “combusting” the hydrogen stream. However, the newly cited Van Den Berg reference shows it would have been obvious to do so (See discussion above). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736